Citation Nr: 9907605	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-51 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right calf involving Muscle Group XI, 
currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from February 1941 to June 
1945.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Indianapolis, Indiana, Regional Office 
(RO).  In a decision of May 1996, the RO denied service 
connection for a skin rash on the basis that the claim was 
not well-grounded, and denied entitlement to a rating higher 
than 10 percent for residuals of a gunshot wound of the right 
calf involving Muscle Group XI.  In a decision of January 
1998, the RO increased the rating for the gunshot wound from 
10 percent to 30 percent.  The veteran subsequently indicated 
his desire to continue his appeal with respect to that issue.  

The issues that were perfected for appellate review 
originally included entitlement to service connection for 
post-traumatic stress disorder.  That issue, however, was 
granted by the RO in a decision of October 1998, and is no 
longer on appeal.

The Board also notes that the veteran's representative has 
raised a claim for service connection for arthritis of the 
right ankle as being secondary to the service-connected 
gunshot wound.  That issue, however, has not been developed 
for appellate review.  Accordingly, the Board refers that 
claim to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran has not presented any competent medical 
evidence linking his current skin rash to his period of 
active service or to his service-connected gunshot wound.

2.  The gunshot wound to the right calf involving Muscle 
Group XI is severe in degree, but is not productive of an 
unusual or exceptional disability picture due to factors such 
as frequent hospitalizations or marked interference with 
employment.


CONCLUSIONS OF LAW

1.  The claim for service connection for a skin rash is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The schedular criteria for an evaluation in excess of 30 
percent for a gunshot wound to the right calf involving 
Muscle Group XI have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1-4.14, 4.40-4.56, 4.73 Diagnostic Code 
5311 (1998)

3.  The requirements for assignment of an extra-schedular 
rating for a gunshot wound to the right calf involving Muscle 
Group XI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321 and Part 4 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).


I.  Service Connection for a Skin Rash

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for disability shown to be proximately 
due to or the result of a service-connected disorder.  See 
38 C.F.R. § 3.310(a) (1998).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.   See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996).  The veteran's contention 
that he experienced symptoms during service may be presumed 
to be true for the purpose of determining whether his claim 
is well-grounded.  See Robinette v. Brown, 8 Vet. App. 69 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran's service medical records are not available, and 
may have been destroyed by fire.  The earliest post-service 
medical records pertaining to a rash affecting the legs are 
from many years after the veteran's separation from service.  
For example, the report of a dermatology examination 
conducted by the VA in March 1996 shows that the veteran gave 
a history of having a rash on his leg on and off since 1945.  
He complained of having itching on the legs.  It was noted 
that he had been shot in the right leg in service and wore a 
brace on the right leg for two to three months.  On 
examination, there were nummular eczematous plaques on the 
right leg.  The assessment was xerosis and nummular eczema.  
Similarly, a VA medical record dated in December 1997 shows 
that the veteran gave a history of having a rash on his lower 
right leg on and off since service.

Significantly, however, none of the current medical evidence 
contains any medical opinion regarding whether the rash is 
related to the veteran's period of service or to his service-
connected gunshot wound.  The fact that the veteran's own 
account of the etiology of his disability was recorded in his 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The veteran's own opinion that the current problems are 
related to service is not enough to support the claim.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran does 
not meet his burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).  A veteran 
is competent to testify as to the symptoms that he 
experienced, but he is not competent to render a medical 
opinion regarding the significance of those symptoms.  See 
McIntosh v. Brown, 4 Vet. App. 553, 560 (1993).

After considering all of the evidence that is of record, the 
Board finds that the veteran has not presented any competent 
medical evidence linking his current skin rash to his period 
of active service or to his service-connected gunshot wound.  
Accordingly, the Board concludes that the claim for service 
connection for a skin rash is not well-grounded.

Because the claim is not well-grounded, the VA is under no 
duty to assist the veteran in developing the facts pertinent 
to the claim.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well ground the veteran's claim.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997). 


II.  Residuals of a Gunshot Wound of the Right Calf

The Court has held that an allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the increased rating claim has been 
obtained.  The evidence includes the veteran's post-service 
medical treatment records.  The veteran has been afforded 
disability evaluation examinations.  He has declined the 
opprtunity to have a personal hearing.  The Board does not 
know of any additional relevant evidence that is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

The Board has considered the full history of the veteran's 
service-connected gunshot wound.  As noted above, the 
veteran's service medical records are not available.  Service 
morning reports demonstrate that the veteran was hospitalized 
for an extended period beginning in June 1944.  

The veteran filed a claim for disability compensation for a 
gunshot wound of the calf of the right leg in July 1983.  The 
report of an examination conducted by the VA in December 1983 
shows that the veteran said that he had received a gunshot 
wound to the right leg in service, but had not taken any 
medication or received any treatment since service.  He 
complained of having shooting pains in the right leg.  He 
reported that he had worked as a supervisor on an assembly 
line from 1957 to 1977 at which time he retired.  Examination 
revealed a vertical scar on the right calf at mid shaft.  A 
.50 caliber aircraft gunshot wound reportedly affected Muscle 
Group XI.  There had been a lacerated gastrocnemius.  No 
limitation of motion was noted.  The veteran said that he had 
pain in the right calf with prolonged standing and walking.  
The pertinent diagnosis was gunshot wound, Muscle Group XI.  
In a rating decision of January 1984, the RO granted service 
connection for residuals of a gunshot wound of the right calf 
involving Muscle Group XI, and assigned a 10 percent 
disability rating.  

The veteran was afforded another VA examination in January 
1989.  The report shows that he complained of pain that 
occurred on walking and at night.  On examination, there was 
no pain or tenderness noted in the right calf muscle on 
palpation.  No swelling was noted.  There were good 
popliteal, DP and DT pulses.  The examiner remarked that the 
veteran was a 70-year-old male who had suffered gunshot wound 
in the right calf.  A couple of months ago he started 
complained of pains in the calf muscle and in the right leg 
especially on walking even short distances.  He also 
complained of having pains at night.  The veteran said that 
this was getting progressively worse.  The diagnosis was 
residual, gunshot wound right calf.  Subsequently, in a 
decision of January 1989, the RO confirmed the previously 
assigned 10 percent rating.

In October 1996, the veteran requested an increased rating.  
As noted above, the RO initially denied an increased rating, 
but later granted a 30 percent rating.  The evidence which 
was developed in connection with the current claim includes 
the report of an examination of the veteran's joints 
conducted by the VA in March 1996 which shows that the 
veteran had an injury to the right ankle during World War II, 
and had pain with walking since then.  On objective 
examination, the right ankle was slightly swollen and was 
tender to palpation.  There was no deformity.  There was 
lateral instability.  The range of motion of the right ankle 
was plantar flexion to 25 degrees with pain, dorsiflexion to 
10 degrees with pain.  The diagnosis was status post right 
ankle injury during World War II.  X-rays of the right ankle 
taken in March 1996 were interpreted as showing no fracture 
of dislocation.  X-rays of the tibia and fibular were 
interpreted as being unremarkable.  

The report of a neurological examination conducted by the VA 
in April 1996 shows that the veteran had a history of a 
gunshot wound to the right ankle and leg.  General physical 
examination and neurological examination were within normal 
limits.  The examiner stated that he did not see any evidence 
of neurological deficit.  

The report of an examination of the veteran's joints 
conducted by the VA in February 1997 shows that the veteran 
gave a history of being shot in the right leg during the 
invasion of Normandy.  He received a soft tissue injury on 
the right medial aspect of his mid shaft calf area.  He 
stated that he had pain with walking and pain at night.  He 
also said that he was developing pain in the right ankle.  He 
said that this had been a nuisance for him while he was 
trying to perform his job as a volunteer.  On physical 
examination, the right leg had a well-healed transverse scar 
over the mid calf area.  There was evidence of muscle loss in 
that area.  He had 4+ out of 5 posterior tib strength, and 4+ 
out of 5 gastrocsolleus strength compared to the left.  There 
was a rash that had developed over that area.  He had normal 
pulses distally.  His ankle joint had painful 10 degrees of 
dorsiflexion and 35 degrees of plantar flexion.  The ankle 
was stable.  There was mild swelling in the ankle.  He was 
diffusely tender around the right ankle joint.  It was not 
unstable.  The impression was right leg gunshot wound in 
Normandy with residual muscle loss and weakness in his 
posterior tibial and gastrocsolleus complex muscles, and 
residual pain.  X-rays of the right tibia, fibula and ankle 
taken in February 1997 were interpreted as being normal.  

Also of record are numerous VA outpatient medical treatment 
records; however, they pertain to disabilities other than the 
service-connected gunshot wound.  

Under 38 C.F.R. § 4.73, Diagnostic Code 5311, a 
noncompensable rating is warranted for a slight injury to 
Muscle Group XI.  A 10 percent rating is warranted for a 
moderate injury.  A 20 percent rating is warranted for a 
moderately-severe injury.  A 30 percent rating is warranted 
for a severe injury.  That Diagnostic Code does not provide 
for a rating higher than 30 percent for injury to that muscle 
group.  Therefore, the Board will consider an extraschedular 
evaluation of the veteran's disability.  

The application of 38 C.F.R. § 3.321(b)(1)(1998) has been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  The Board finds that the residuals of a gunshot 
wound to the right calf involving Muscle Group XI is severe 
in degree, but there has been no showing by the veteran that 
his injury has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  He has not been hospitalized recently for 
this injury.  No evidence has been submitted showing that the 
veteran is unemployable due to this disability or that he has 
lost substantial time from work.  Although he has reported 
that the gunshot wound is a nuisance for him when he does 
volunteer work, this level of impairment does not rise to the 
level contemplated for an extra-schedular rating.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for an assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Accordingly, 
the Board concludes that a disability rating higher than 30 
percent for residuals of a gunshot wound to the right calf 
involving Muscle Group XI is not warranted on either a 
schedular or extra-schedular basis.


ORDER

Service connection for a skin rash is denied.

An evaluation in excess of 30 percent for residuals of a 
gunshot wound to the right calf involving Muscle Group XI is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

